Name: 2011/266/EU: Commission Implementing Decision of 2Ã May 2011 recognising in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of beta-cypermethrin, eugenol, geraniol and thymol in Annex I to Council Directive 91/414/EEC (notified under document C(2011) 2776) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: executive power and public service;  agricultural policy;  health;  chemistry;  information and information processing;  means of agricultural production
 Date Published: 2011-05-04

 4.5.2011 EN Official Journal of the European Union L 114/3 COMMISSION IMPLEMENTING DECISION of 2 May 2011 recognising in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of beta-cypermethrin, eugenol, geraniol and thymol in Annex I to Council Directive 91/414/EEC (notified under document C(2011) 2776) (Text with EEA relevance) (2011/266/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular Article 6(3) thereof, Whereas: (1) Directive 91/414/EEC provides for the development of a list of active substances authorised for incorporation in plant protection products in the European Union. (2) The dossier for the active substance beta-cypermethrin was submitted by Cerexagri SAS to the authorities of the United Kingdom on 13 November 2009 with the application to obtain its inclusion in Annex I to Directive 91/414/EEC. (3) The dossiers for the active substances eugenol, geraniol and thymol were submitted by Eden Research plc to the authorities of the United Kingdom on 7 March 2008 with the application to obtain their inclusion in Annex I to Directive 91/414/EEC. (4) The authorities of the United Kingdom have indicated to the Commission that, on preliminary examination, the dossiers for the active substances concerned appear to satisfy the data and information requirements set out in Annex II to Directive 91/414/EEC. The dossiers submitted appear also to satisfy the data and information requirements set out in Annex III to Directive 91/414/EEC in respect of one plant protection product containing the active substances concerned. In accordance with Article 6(2) of Directive 91/414/EEC, the dossiers were subsequently forwarded by the applicants to the Commission and the other Member States, and were referred to the Standing Committee on the Food Chain and Animal Health. (5) By this Decision it should be formally confirmed at Union level that the dossiers are considered as satisfying in principle the data and information requirements set out in Annex II and, for at least one plant protection product containing one of the active substances concerned, the requirements set out in Annex III to Directive 91/414/EEC. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The dossiers concerning the active substances identified in the Annex to this Decision, which were submitted to the Commission and the Member States with a view to obtaining the inclusion of those substances in Annex I to Directive 91/414/EEC, satisfy in principle the data and information requirements set out in Annex II to that Directive. The dossiers also satisfy the data and information requirements set out in Annex III to Directive 91/414/EEC in respect of one plant protection product containing the active substance, taking into account the uses proposed. Article 2 The rapporteur Member State shall pursue the detailed examination for the dossiers referred to in Article 1 and shall communicate to the Commission the conclusions of their examination accompanied by any recommendations on the inclusion or non-inclusion in Annex I to Directive 91/414/EEC of the active substances referred to in Article 1 and any conditions for those inclusions as soon as possible and by 31 May 2012 at the latest. Article 3 This Decision is addressed to the Member States. Done at Brussels, 2 May 2011. For the Commission John DALLI Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. ANNEX ACTIVE SUBSTANCES CONCERNED BY THIS DECISION Common name, CIPAC identification number Applicant Date of application Rapporteur Member State Beta-cypermethrin CIPAC-No: 632 Cerexagri SAS 13 November 2009 UK Eugenol CIPAC-No: not attributed Eden Research plc 7 March 2008 UK Geraniol CIPAC-No: not attributed Eden Research plc 7 March 2008 UK Thymol CIPAC-No: not attributed Eden Research plc 7 March 2008 UK